DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first feeding device” and “second feeding device” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is interpreted as described, for example on page 7, lines 17-20 of the specification (e.g. having a support wall 41, two drive wheels 42, a drive module 43, and two fastener guides 44). Both first and second feeding device are described as having the same structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu (KR20110104746, with reference to translation).
Claim 1: Ryu discloses an automatic process for continuously assembling male fasteners (4) and female fasteners (1) on a carrier sheet (3), said automatic process comprising the steps of: a) continuously advancing the carrier sheet (paragraph 39) from rear to front (up-down direction in Fig. 6) to pass through a narrowest gap between a first roller (40) and a second roller (50) in an upright direction (the gap between rollers spans the left-right direction on Fig. 6), each of the first and second rollers extending in a left-and-right direction (the direction normal to the page); b) sequentially feeding the male fasteners onto an outer peripheral surface of the first roller (in seating blocks 41), and sequentially feeding the female fasteners onto an outer peripheral surface of the second roller (into seating grooves 51 - see paragraphs 39-41 and 43); and c) rotating the first and second rollers (indicated by arrows in Fig. 6) to permit the sequentially fed male fasteners on the first roller to sequentially move into the narrowest gap and to permit the sequentially fed female fasteners on the second roller to sequentially move into the narrowest gap such that each of the male fasteners, once moving into the narrowest gap, is permitted to extend through the advancing carrier sheet to be brought into fastening engagement with a corresponding one of the female fasteners in the narrowest gap, to thereby continuously assemble the male and female fasteners on the advancing carrier sheet (paragraphs 45-46).
Claim 2: Step c) includes the sub-steps of: c1) rotating the first roller while vacuuming (paragraph 43) first retaining holes (41) which are separately formed in the outer peripheral surface of the first roller to be arranged in at least one circumferential row (Fig. 7), so as to permit the male fasteners from a first feeding device (60, 61, 80-82) to be sequentially retained in the first retaining holes by vacuuming and to be sequentially moved to the narrowest gap; c2) rotating the second roller while vacuuming (paragraph 43) second retaining holes (51) which are separately formed in the outer peripheral surface of the second roller to be arranged in at least one circumferential row (Fig. 7), so as to permit the female fasteners from a second feeding device (70, 71, 90-92) to be sequentially retained in the second retaining holes by vacuuming and to be sequentially moved to the narrowest gap; and c3) assembling each of the male fasteners with the corresponding one of the female fasteners in the narrowest gap on the advancing carrier sheet to permit the assembled male and female fasteners to be advanced with the carrier sheet (paragraphs 38-46).
Regarding the claimed “feeding devices”, the examiner notes that while the feeding devices are not identical in structure to those of the instant application according to their interpretation under 112(f), the examiner submits they are substantial equivalents thereof and thus anticipate the claimed feeding devices because they perform the function specified in the claim as cited above, they are not excluded by any explicit definition provided in the specification for an equivalent, and the prior art feeding devices perform the identical function specified in the claim in substantially the same way (i.e. they feed the male and female fasteners respectively to said two rollers so as to permit the male and female fasteners to be sequentially fed and retained in the respective circumferential rows of retaining holes), and produces substantially the same results as the corresponding element disclosed in the specification (the male and female fasteners are ultimately provided to similar rollers for performing the same fastening operation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Brown (U.S. Patent 10,023,397).
Ryu discloses a method substantially as claimed except for steps C4-c6 as claimed. However, Brown teaches a method of regulating a belt speed comprising c4) detecting markers (e.g. portions 58 or 60) on the advancing carrier sheet; c5) calculating an advancing speed of the carrier sheet based on a predetermined distance (essentially distance “c” - see Fig. 6A and column 6, line 62 - column 7, line 5) between two adjacent ones of the markers and a time interval between the times when the two adjacent ones of the markers are detected (column 7, lines 24-34); and c6) adjusting rotation speed of the first and second rollers based on the calculated advancing speed (column 6, lines 4-30). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a similar system in the apparatus of Ryu for the purpose of regulating the speed of the carrier sheet and roller. The examiner notes that doing so would ensure each of the male fasteners to be brought into fastening engagement with the corresponding one of the female fasteners at a predetermined position on the carrier sheet.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, and 9 of copending Application No. 16/717823 (U.S. PGPub 20200196714) (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the apparatus claims of the reference application substantially recite the structural elements and imply the method steps of the instant claims through intended use and functional limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patents 4,727,881 and 4,640,289 disclose methods for assembling a single-piece electrode fastener onto a carrier strip using a roller and vacuum placement system. Specific details are not disclosed.
U.S. Patent 6415170, in an embodiment shown in Fig. 12, assembles male and female fastener elements of an electrode using a series of rollers (50, 54, and 57). Male fasteners are fed onto the carrier strip 19 by line feeder 52 and female fasteners are fed onto the drum 57 by a separate line feeder 58. Assembly of the fasteners occurs at the portion 56 between rollers 54 and 57.
KR20030065055 and KR20110085624 use piston-like fastener applicator to assemble fasteners of an electrode.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726